office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b04 jjkim postu-110902-14 uilc date date to associate area_counsel philadelphia group large business international from chief branch office of associate chief_counsel income_tax accounting subject ten-year carryback of worthless_stock loss this memorandum responds to your advice request dated date on the above- captioned matter legend ------------------------------------- ------------------------------------------- --------------------------------- taxpayer sub1 parent busine sec_1 ---------------------------------------------- productd --------------------------------------- year1 year2 year3 ------ ------ ------ issue is the year3 deduction taxpayer claimed for the worthlessness of its stock in its wholly- owned subsidiary sub1 attributable to product_liability under sec_172 of the internal_revenue_code conclusion postu-110902-14 taxpayer’s worthless_stock loss is not attributable to product_liability within the meaning of sec_172 and therefore taxpayer’s worthless_stock loss is not eligible for a special ten-year carryback period under sec_172 facts taxpayer sub1 and sub1’s subsidiaries were members of an affiliated_group_of_corporations of which parent was the common parent they joined parent in the filing of a consolidated federal_income_tax return sub1 and its subsidiaries were engaged in busine sec_1 and manufactured and sold productd by year1 sub1 had been named as a defendant in lawsuits related to productd sub1 filed a voluntary petition for relief under chapter of the u s bankruptcy code during year1 sub1 filed its plan_of_reorganization plan with the bankruptcy court during year2 the plan was approved and became effective during year3 pursuant to the plan the existing stock of sub1 held by taxpayer was cancelled and new common_stock of reorganized sub1 was issued but taxpayer did not receive any shares of the new common_stock further sub1 established a qualified_settlement_fund qsf within the meaning of sec_1_468b-1 of the income_tax regulations and transferred to the qsf cash and property including its new common_stock promissory notes rights under certain insurance policies and other assets in exchange sub1 was relieved of all present and future claims related to productd and the qsf assumed responsibility for such claims on its year3 consolidated tax_return the consolidated_group claimed a deduction under sec_162 and sec_468b for sub1’s contribution of its new common_stock to the qsf the group also claimed a deduction under sec_165 for taxpayer’s worthlessness of its sub1 stock the group further claimed that its entire year3 consolidated_net_operating_loss cnol including taxpayer’s worthless_stock loss was attributable to product_liability under sec_172 law sec_172 provides for a deduction equal to the amount of the net_operating_loss nol carryovers and carrybacks to the taxable_year sec_172 generally provides an nol_carryback period consisting of each of the two taxable years preceding the taxable_year of the loss and an nol_carryover period equal to each of the twenty taxable years following the taxable_year of the loss however sec_172 provides a ten-year nol_carryback period for a specified_liability_loss sec_172 defines specified_liability_loss in part as the sum of the following amounts to the extent taken into account in computing the nol for the taxable_year any amount allowable as a deduction under sec_162 or sec_165 which is attributable to i postu-110902-14 product_liability or ii expenses_incurred in the investigation or settlement of or opposition to claims against the taxpayer on account of product_liability emphasis added sec_172 defines product_liability as liability of the taxpayer for damages on account of physical injury or emotional harm to individuals or damage to or loss of the use of property on account of any defect in any product which is manufactured leased or sold by the taxpayer but only if such injury harm or damage arises after the taxpayer has completed or terminated operations with respect to and has relinquished possession of such product emphasis added sec_1_172-13 defines product_liability_loss as the lesser_of i the net_operating_loss for the current taxable_year or ii the total of the amounts allowable as deductions under sec_162 and sec_165 directly attributable to a product_liability and b expenses including settlement payments incurred in connection with the investigation or settlement of or opposition to claims against the taxpayer on account of alleged product_liability emphasis added indirect corporate expense or overhead is not to be allocated to product_liability claims so as to become a product_liability_loss id analysis taxpayer’s worthless_stock loss does not qualify as product_liability deductions eligible for the ten-year carryback under sec_172 taxpayer’s loss due to the worthlessness of sub1 stock is not a specified_liability_loss as defined in sec_172 or a product_liability_loss as defined in sec_1_172-13 taxpayer’s loss due to worthlessness of sub1’s stock was not directly attributable to a liability for damages for physical injury or emotional harm to individuals or damage to or loss of use property on account of any product that taxpayer manufactured leased or sold nor was it an expense directly attributable to expenses_incurred in connection with a product_liability claim asserted against taxpayer rather taxpayer sustained a worthlessness loss on sub1’s stock because it was cancelled in the sub1’s bankruptcy reorganization taxpayer’s worthless_stock loss is at best only indirectly related to sub1’s liability for damages caused by productd thus such loss is not to be allocated to product_liability claims similar to indirect corporate expense or overhead under sec_1_172-13 nothing in the statute or regulations thereunder establishes that taxpayer may carry its worthless_stock loss back for ten years as a product_liability_loss based on the preceding authorities and analysis we conclude that taxpayer’s worthless_stock in sub1 does not constitute a product_liability_loss and thus the ten- year carryback for nols for product_liability deductions does not apply to taxpayer’s worthless_stock loss deductions if you have any questions please contact me at
